DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     ALBERTO RAMOS ALGABA,
                           Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D17-3928

                              [March 8, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Ernest A. Kollra,
Judge; L.T. Case No. 12-13378 CF10A.

  Alberto Ramos Algaba, Milton, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., WARNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.